Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-25 and 27-29 are currently active in the application with claims 1-3, 6-10, 13, 14, 16, 18, 19, 21, 22, 24, 25 and 27-29 being amended and claim 26 being cancelled by the Applicant.
Response to Amendment
	Applicant’s response dated February 02, 2022 has been carefully considered.  The amendments were sufficient in overcoming the rejection of the claims over 35 USC 112(b) and (d) and therefore these rejections have been withdrawn.
	The amendments are also sufficient in overcoming the rejection of the claims over 35 USC 102(a)(1) and 35 USC 103.  These rejections have been withdrawn.
Double Patenting
	Applicant’s amendment and arguments were considered and found to be sufficient in overcoming the Double Patenting rejection contained in the Non-Final Rejection mailed November 05, 2021 and therefore these have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Xu and Xu in view of Green, do not disclose or suggest every limitation of the instant claims as neither disclose the selectivity of carbon monoxide or carbon dioxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-25 and 27-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732